Exhibit 2.1 ASSET PURCHASE AGREEMENT by and among SPAN MEDICAL PRODUCTS CANADA INC. & SPAN-AMERICA MEDICAL SYSTEMS, INC. AND M.C. HEALTHCARE PRODUCTS INC., THOMPSON CONTRACT SUPPLY COMPANY LIMITED, & RALPH THOMPSON Dated as of December 9, 2011 Table of Contents ARTICLE 1 SALE AND PURCHASE OF ASSETS 1 Sale and Purchase of Assets 1 1.2 Excluded Assets 3 1.3 Closing 3 1.4 Purchase Price 3 1.5 Closing Date Working Capital Adjustment 4 1.6 Assumption of Liabilities 6 1.7 Further Assurances 8 1.8 Allocation of Purchase Price 9 1.9 GST/HST Election 9 Income Tax Elections 9 ARTICLE2 REPRESENTATIONS AND WARRANTIES OF SELLERS 10 2.1 Corporate Status; Authorization; Residency 10 2.2 Conflicts and Consents 12 2.3 Financial Information; Material Adverse Change; Undisclosed Liabilities; Books and Records 13 2.4 Good Title; No Liens; Sufficiency of Assets 14 2.5 Accounts Receivable 14 2.6 Inventories 14 2.7 Personal Property 14 2.8 Real Property 15 2.9 Intellectual Property 15 2.10 Insurance 16 2.11 Material Agreements 17 2.12 Litigation 18 No Judgments or Orders 19 2.14 Compliance with Laws; Licenses 19 2.15 Tax Matters 19 2.16 Benefit Plans 19 Employee Matters. 21 2.18 Environmental 22 2.19 Absence of Certain Changes 23 2.20 Customers and Suppliers 25 2.21 Product Warranty 25 2.22 Product Liability 25 2.23 Withholdings and Remittances 25 2.24 GST/HST 25 2.25 Brokers, Finders 26 2.26 Disclosure by Sellers 26 2.27 Disclosure by Parent 26 2.28 Investment Representation 26 ARTICLE3 REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PURCHASER 26 3.1 Corporate Status; Authorization 26 3.2 Conflicts and Consents 27 3.3 Brokers, Finders 27 3.4 Investment Canada Act 27 3.5 Excise Tax Act 27 ARTICLE4 REPRESENTATIONS & WARRANTIES WITH RESPECT TO THE PARENT 28 4.1 Corporate Status; Authorization 28 4.2 Conflicts and Consents 28 4.3 Brokers, Finders 29 4.4 Stock Consideration 29 4.5 Disclosure 29 ARTICLE5 POST-CLOSING COVENANTS 29 5.1 Tax Matters 29 5.2 Confidentiality 30 5.3 Accounts Receivable 31 5.4 Employee Matters 31 5.5 Registration Rights 32 5.6 Articles of Amendment 33 ARTICLE6 RELATED DELIVERIES 33 6.1 Related Agreements 33 6.2 Additional Deliverables of Sellers 33 6.3 Additional Deliverables of Purchaser 34 ARTICLE7
